Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in reference to the communication filed on 2 DEC 2020. 
Amendments to claims 1, 8, 15 have been entered and considered. 
No claims have been added or canceled. Claims 1-20 are present and have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Newly amended claims 1, 8, 15 recite the limitation “the distance further being based on historical information about the user and the device.” However, earlier limitations disclose a proximity is already calculated/detected as defined. Adding a further determination limitation (i.e. considering historical data) renders the proximity detection itself to be indefinite – per applicant’s specification at [032, 033], from which Examiner presumes Applicant is intending support for these limitations, the examples provided clearly state that if historical data is used, this data is used to specifically itself detect or determine the proximity, rather than a separate consideration. As such, Examiner finds it indefinite which embodiment of the claim Applicant seeks, particularly as Examiner finds that both cannot co-exist per the disclosure. 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-11, 13-18, 20   is/are rejected under 35 U.S.C. 103 as being unpatentable over Braginsky (US 20120239507 A1) in view of Wexler et al (US 20170228596 A1, hereinafter Wexler), further in view of Samanta Singhar (US 20140170979 A1, hereinafter Samanta)


In reference to claim 1, 8, 15
 Braginsky teaches: A method of dynamic selection of an advertisement to present to a user, the method comprising: ; an apparatus for dynamic selection of an advertisement to present to a user, the 
detecting, by an advertisement selection module, a proximity between the user and a device associated with the user, including retrieving sensor data from at least one sensor of the device (at least [013-016] a user’s device location is determined based on GPS data; it may “collect any sensor data supplied by the user's device, such as, for example…, acceleration, speed, temperature, the user's current activities with the device (e.g., making a phone call)”;
generating, by the advertisement selection module, a current environmental profile of a current environment, the current environmental profile comprising the detected [condition] between the user and a device (at least [013-019, [031-033]] environmental information is collected about the user based on the user’s activities with the device, other users, and/or the notifications as previously pushed); 
matching, by the advertisement selection module, the current environmental profile to a first personal skip profile of a plurality of personal skip profiles for the user, wherein the first personal skip profile comprises data indicating a likelihood that the user will choose skip  a potential communication  for the detected [condition] …based on a content of the potential communication (at least [022-029, 033] a score for the advertisement is computed taking into account that the likelihood that user will interact with the advertisement or ignore (skip) the advertisement, based on the current location/environment of the user and the previously created notification tolerance profile);
selecting, by the advertisement selection module, the communication based on the first personal skip profile including the data indicating the likelihood that the user will choose skip the content of the communication  (at least [027-028, 033] if the score for the advertisement(s) is above a threshold, 
sending, to the device, the selected communication for presentation to the user (at least [027-028, 033] notifications are pushed). 
While Braginsky teaches all of the limitations above, as well as wherein a user may ignore notifications or communications based on the user’s likelihood given a situation, as well as taking into account the proximity of a user per se, and while Braginsky discloses that the user’s conditions may be detected using sensors to determine if a condition is satisfied between two or more devices in terms of distance, it does not specifically disclose distance between user and device. 
Wexler however, does disclose: 
Detecting a proximity between the user and a device associated with the user and a device motion, the detecting including retrieving sensor data from at least one sensor of the device, wherein the proximity is a distance between the user and the device, and the distance is based on the sensor data (at least [0254] environment 2500 is any proximity surrounding user, [fig 1a-d, 2, and related text, and 0102, 095] computing device 120 may be a mobile phone, “separate” from the user or other devices such as apparatus 110, and a plurality of sensors may be used such as an accelerometer gyroscope etc.; at [0346-0349] proximity of computing device 120 from apparatus 110 is used to determine the context or environment of the user to other devices from the user is used to determine the context of the user, at [0193, and 0136] motion tracking module 603 tracks a user’s motion
Generating a current environmental profile comprising the detected proximity between a user and a device and the device motion, which are both used in combination to determine the current environment (at least [0346-0349] the user’s distance to or from mobile device 120 affects the user’s environment, as does if user 100 is in movement, see also [0136, 0307, 0316, etc.] motion data is collected at motion tracking module 603); 
Matching the current environmental profile to a first personal skip profile of a plurality of personal skip profiles for the user, wherein the first personal skip profile comprises data indicating a likelihood that a user will choose to skip a potential communication for the detected proximity in 
Data indicating likelihood that a user will choose to skip the communication for the detected proximity (at least [346-0349]  “ the processing device may determine that user 100 ignores visual alerts presented on display 260 in some cases (e.g., while user 100 is in movement).”
It would have been obvious to one of ordinary skill in the art at the time of the invention to include proximity based considerations such as those found in Wexler, because Wexler teaches that a user’s situation or activities may have bearing on the user’s devices/communications between devices (see 0327) in that the user’s interactions with multiple devices provides valuable insight into the user’s daily activities (see 00327). Further, Wexler teaches that the additional sensors are especially valuable when providing alerts to a user regarding the user’s anticipated needs or goals (see 00347) and allows the system to adequately and accurate provide relevant notifications to the user based on the context depicted between the user’s devices and the user’s determined motion activity (see 00348). Finally, Wexler teaches that identifying these patterns is especially valuable in that many users have repetitive contexts, and therefore comparing this information allows for more effective notification (see 0050). 
Although the combination of Braginsky/Wexler teaches all the limitations above, and while Braginsky at [0016] discloses a plurality of examples of using historical or collected data regarding a user’s interaction with the device, the combination does not specifically disclose a distance based on historical information about the user and the device. Samanta however, does disclose: 
Detecting a proximity between the user and a device associated with the user, the detecting including retrieving sensor data from at least one sensor of the device, wherein the proximity is a distance between the user and the device, the distance based on sensor data, and the distance further being based on historical information about the user and the device (at least [fig 5 and related text, including 0043] “the distance between mobile device 130 (device associated with user) and user 110 is denoted as distance value D.sub.M, distance between headset 120 (device associated with user) and user 110 is denoted as a distance value D.sub.HM”; “Because headset 120 is usually (historically) closer to user 1120 than is mobile device 130…”see also, [045-067] mobile device may estimate distance D.sub.HM (i.e. distance from headphones to user) to be “sufficiently close” and at [067] distance between user and headset may be different from distance from user to phone). It would have been obvious to one of ordinary skill in the art at the time of the invention to consider trends or historical relationships between devices and users, as taught by Samanta, as Samanta teaches allows for more accurate services to be provisioned to the devices (see 0038, 042, 043 – more accurate audio provisioning based on devices location in relation to user), and in particular as “user 110 is prone to move around, the environment conditions of wireless system 100 are likely to change” (see 0042). One would have been particularly motivated to combine this distance monitoring with the historical interactions of Braginsky/Wexler, as Braginsky specifically discloses considering a user’s interactions with the speakers/telephone calling functionality of a mobile device. 

In reference to claim 2, 9, 16
Braginsky/Wexler/Samanta teach all the limitations above. Braginsky further teaches: wherein prior to the matching of the current environmental profile to the first personal skip profile comprises:
generating, by the advertisement selection module, the plurality of personal skip profiles for the user including, for each advertisement presented to the user (at least [013-018] tolerance levels are calculated in an ongoing manner for the user); 
identifying a type of device through which the communication is presented to the user (at least [011, 016 038] client device may be a plurality of types of devices); 
identifying a proximity between the sure and the device [013-016, 018] a user’s device location is determined based on GPS data; it may “collect any sensor data supplied by the user's device, such as, for example…, acceleration, speed, temperature, the user's current activities with the device (e.g., making a phone call)”; 
determining whether the user skipped the communication (at least [0016, 18, 025, 029] user’s prior interactions of ignoring or deleting the advertisement are included); and 


In reference to claim 3, 10, 17
Braginsky/Wexler/Samanta teaches all the limitations above. Braginsky further teaches: wherein the selecting of the communication comprises determining that the communication is unlikely to be skipped based on the first personal skip profile (at least [027-029, 033] if the score is above a certain threshold it is likely that the user will tolerate or interact with the advertisement). 

In reference to claim 4, 11, 18
Braginsky/Wexler/Samanta teaches all the limitations above. Braginsky further teaches: wherein the first personal skip profile comprises a plurality of associations between the current environmental profile, types of communication, and likelihoods that the user will skip the types of communication (at least [013-019, 023-25, 031-033]] likelihood that the user will in a given environment interact with the advertisement), and
selecting the communication based on the first personal skip profile comprises:
determining a type of communication with a low likelihood that the user will skip the type of communication (at least [015, 021-023] type of advertisement is considered, at [27-028, 033] if the score for the advertisement(s) is above a(at least [027-028, 033] if the score for the advertisement(s) is above a threshold, indicating sufficient likelihood the user will tolerate or interact with the advertisement, then it is pushed) threshold, indicating sufficient likelihood the user will tolerate or interact with the advertisement, the score including “type” then it is pushed); and
selecting the communication matching the determined type of communication (at [027-033] advertisement is sent). 

In reference to claim 6, 13, 20
Braginsky/Wexler/Samanta teaches all the limitations above. Braginsky further teaches: further teaches wherein the generating of the current environmental profile comprises one selected from a group consisting of detecting a current audio output for the device and detecting a current video output for the device (at least [016, 032] current use of the user’s device is monitored from the sensors on the user’s device, and the current situation of the user’s device may be “making a phone call”, i.e. audio output). 

In reference to claim 7, 14
Braginsky/Wexler/Samanta teaches all the limitations above. Braginsky further teaches: wherein the communication is selected and sent in response to a user initiating the presentation of media content on the device (at least [014] user has requested directions that are interrupted with the advertisement, at [032] social network request is the media content). 

Claims 5, 12, 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Braginsky in view of Wexler further in view of  Dmitriev et al (US 20140082643 A1, hereinafter Dmitriev). 

In reference to claim 5, 12, 19
Braginsky/Wexler/Samanta teaches all the limitations above. Braginsky further teaches: wherein the first personal skip profile comprises that a user will skip the communication, and selecting the communication based on the first personal skip profile comprises selecting the communication based on the user’s likelihood of skipping the advertisement (at least [018, 25, 029] a user’s tolerance profile may indicate that the user is likely to ignore and delete the advertisement immediately). However, it does not specifically disclose a specific amount of time before a user skips the advertisement. Dmitriev however does teach:  
Wherein the first personal skip profile comprises data indicating an amount of time that will pass before the user skips the communication, and wherein selecting the communication based on the first . 
Response to Arguments
Applicant’s arguments as filed on 2 DEC 2020 have been fully considered.
Applicant’s remarks begin in earnest on page 10, with a discussion of the prior art rejection in view of the amendments. With regards to both sets of remarks regarding the distance between the user and a device, Examiner notes that the location between a device held by and a device worn by the user is analogous to the distance between a user and a device as currently claimed. Braginsky notes several interaction types between the user and the device – if the user is holding the device to make a phone call, the cellular sensor is aware that the device is in “sufficient” proximity to the user to allow the call to proceed – similar to the speaker example in 032, 033 of the specification. Similarly in Wexler, a device is found to be in range of another device – i.e. a mobile device in communication or connection to a watch or other worn device would naturally be in “range” of the connectivity source, again, analogous to the examples in 032, 033, in which a proximity is detected simply by connectivity and inferred range. Applicant is arguing that which is not claimed. Examiner further notes that in the 
Turning to Applicant’s further remarks regarding Wexler, Examiner again reiterates that as currently claimed, the distance between a user and a device is analogous to a distance between a device worn and a device otherwise held or used by user. Examiner respectfully submits that for the purposes of the claim, determining if a device is in or out of range is analogous to the limitation. 
Applicant concludes with a reference to the aforementioned new limitation; Examiner respectfully submits the newly cited reference discloses this limitation. Examiner finds Applicant’s remarks regarding claims 2-4, 6, 7, 9-11, 13, 14, 16-20 to be moot/unpersuasive at least in view of the discussion above. 
Applicant’s remarks regarding the rejection of claims 5, 12, 19, are found moot in view of the updated grounds of rejection above. 
Applicant’s remaining remarks are found moot at least in view of the updated rejection and the above discussion. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached at 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622